           IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF OKLAHOMA

JOHN E. WOODS, JR.,                    )
                                       )
                 Plaintiff,            )
                                       )
                                       )    Case No. CIV-18-338-KEW
                                       )
COMMISSIONER OF THE SOCIAL             )
SECURITY ADMINISTRATION,               )
                                       )
                 Defendant.            )

                             OPINION AND ORDER

     Plaintiff   John   E.    Woods,       Jr.   (the   “Claimant”)   requests

judicial review of the decision of the Commissioner of the Social

Security   Administration       (the        “Commissioner”)     denying   his

application for disability benefits under the Social Security Act.

Claimant appeals the decision of the Administrative Law Judge

(“ALJ”) and asserts that the Commissioner erred because the ALJ

incorrectly determined that Claimant was not disabled. For the

reasons discussed below, it is the finding of this Court that the

Commissioner’s decision should be and is AFFIRMED.

           Social Security Law and Standard of Review

     Disability under the Social Security Act is defined as the

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .”

42 U.S.C. § 423(d)(1)(A).      A claimant is disabled under the Social

Security Act “only if his physical or mental impairments are of

such severity that he is not only unable to do his previous work
but cannot, considering his age, education, and work experience,

engage in any other kind of substantial gainful work which exists

in the national economy. . .” 42 U.S.C. § 423(d)(2)(A).                       Social

Security regulations implement a five-step sequential process to

evaluate a disability claim. See 20 C.F.R. §§ 404.1520, 416.920.1

        Judicial       review   of    the     Commissioner’s      determination      is

limited in scope by 42 U.S.C. § 405(g).                      This Court’s review is

limited      to    two   inquiries:          first,   whether    the    decision    was

supported         by   substantial     evidence;      and,    second,    whether    the

correct legal standards were applied.                 Hawkins v. Chater, 113 F.3d

1162,       1164   (10th   Cir.      1997)    (citation      omitted).     The     term

“substantial evidence” has been interpreted by the United States

Supreme Court to require “more than a mere scintilla.                       It means


        1
           Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §§
404.1510, 416.910. Step two requires that the claimant establish that
he has a medically severe impairment or combination of impairments that
significantly limit his ability to do basic work activities. 20 C.F.R.
§§ 404.1521, 416.921. If the claimant is engaged in substantial gainful
activity (step one) or if the claimant’s impairment is not medically
severe (step two), disability benefits are denied. At step three, the
claimant’s impairment is compared with certain impairments listed in 20
C.F.R. Pt. 404, Subpt. P, App. 1. A claimant suffering from a listed
impairment or impairments “medically equivalent” to a listed impairment
is determined to be disabled without further inquiry. If not, the
evaluation proceeds to step four, where claimant must establish that he
does not retain the residual functional capacity (“RFC”) to perform his
past relevant work. If the claimant’s step four burden is met, the burden
shifts to the Commissioner to establish at step five that work exists in
significant numbers in the national economy which the claimant – taking
into account his age, education, work experience, and RFC – can perform.
Disability benefits are denied if the Commissioner shows that the
impairment which precluded the performance of past relevant work does not
preclude alternative work. See generally, Williams v. Bowen, 844 F.2d
748, 750-51 (10th Cir. 1988).

                                              2
such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.”            Richardson v. Perales, 402

U.S. 389, 401 (1971), quoting Consolidated Edison Co. v. NLRB, 305

U.S. 197, 229 (1938).       The court may not re-weigh the evidence nor

substitute its discretion for that of the agency.                   Casias v.

Secretary of Health & Human Servs., 933 F.2d 799, 800 (10th Cir.

1991).    Nevertheless, the court must review the record as a whole,

and the “substantiality of the evidence must take into account

whatever in the record fairly detracts from its weight.” Universal

Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also, Casias,

933 F.2d at 800-01.

                           Claimant’s Background

        Claimant was 46 years old at the time of the decision. He has

a high school education. He has worked in the past as an arc

welder.     He alleges an inability to work beginning on March 1,

2013,    due   to   limitations   resulting   from    Parkinson’s    disease,

arthritis, difficulty swallowing, and problems with his neck,

shoulders, back, hands, and knees.

                             Procedural History

        On May 22, 2015, Claimant filed for a period of disability and

disability insurance benefits under Title II (42 U.S.C. § 401, et

seq.) of the Social Security Act.             Claimant’s application was

denied initially and upon reconsideration.            On December 8, 2017,

Administrative       Law   Judge(“ALJ”)   James      Stewart   conducted   an

                                      3
administrative hearing by video, presiding from Tulsa, Oklahoma.

Claimant appeared from Poteau, Oklahoma.          On January 1, 2018, the

ALJ entered an unfavorable decision.      Claimant requested review by

the Appeals Council, and on August 15, 2018, the Appeals Council

denied review.     As a result, the decision of the ALJ represents

the Commissioner’s final decision for purposes of further appeal.

20 C.F.R. §§ 404.981, 416.1481.

             Decision of the Administrative Law Judge

     The ALJ made his decision at step five of the sequential

evaluation. He determined that while Claimant suffered from severe

impairments, he did not meet a listing and retained the residual

functional   capacity    (“RFC”)   to   perform    sedentary   work,   with

certain limitations.

                        Errors Alleged for Review

     Claimant asserts the ALJ committed error by (1) failing to

properly consider the effects of all Claimant’s impairments at

step two and four of the sequential evaluation; and (2) violating

agency policy at step five of the sequential evaluation.2

                 Step-Two and Step-Four Determination

     In his decision, the ALJ found Claimant suffered from severe


     2  Although Claimant lists as an error for review that the
ALJ’s assessment of the intensity, persistence and limiting
effects of his symptoms were not consistent with the evidence,
Claimant includes no substantive argument in this regard. Thus,
the Court concludes Claimant is not challenging the ALJ’s decision
on this basis.
                                    4
impairments of degenerative disc disease of the lumbar and cervical

spine with facet arthropathy, obesity, mild sensory neuropathy in

the bilateral hands, cognitive impairment, learning disability,

and borderline intellectual functioning.               (Tr. 18).   He determined

Claimant could perform sedentary work, with other limitations.

Claimant must be allowed to alternate sitting and standing, while

staying    on   task,     and   “[t]he   alteration      period    should   allow

[Claimant] to sit for up to five minutes if the job requires

standing or walking continuously for one hour, staying on task

while   both    sitting     and    standing,    with    the   process   repeated

throughout       the     workday     with     normal     breaks     taken    into

consideration.”        He cannot climb ladders, ropes, or scaffolds, but

he may occasionally stoop, crouch, crawl, kneel, balance, and climb

ramps or stairs.         Claimant’s stooping was “limited to picking up

or otherwise manipulating objects that are at knee level or above.”

He could frequently handle, finger, and feel, and he was limited

to occasional overhead reaching.             Claimant could have no exposure

to concentrated levels of unprotected heights, dangerous moving

mechanical parts, fumes, dust, gases, odors, poor ventilation, or

other pulmonary irritants, heat, cold, humidity, or vibrations

(concentrated level means substantially in excess of that normally

found     in    modern    office     buildings     or     light    manufacturing

facilities).       Because of his mental impairments, Claimant was

capable of doing “only unskilled work consisting of simple and

                                         5
routine tasks with routine supervision that required only that he

be able to understand, remember and carry out simple instructions,

given   verbally     or    by   demonstration.”      He   could   maintain

concentration    and      persist   for   two-hour    periods,    and   his

persistence and concentration could continue over a normal forty-

hour workweek.     Claimant could relate to supervisors and coworkers

on a superficial and work-related basis and could adapt to a work

situation.   (Tr. 20).

     After consultation with the VE, the ALJ determined Claimant

could perform the representative jobs of polisher, sorter, and

table worker, which the ALJ found existed in significant numbers

in the national economy. (Tr. 27).        As a result, the ALJ concluded

Claimant was not under a disability from March 1, 2013, through the

date of the decision. (Tr. 28).

     Claimant contends the ALJ failed to properly consider all of

his impairments at step two.        He asserts the ALJ failed to address

his diagnosis of chronic pain syndrome even though the record

contains evidence supporting his pain condition.

     The burden of showing a severe impairment is “de minimis,”

yet “the mere presence of a condition is not sufficient to make a

step-two [severity] showing.” Flaherty v. Astrue, 515 F.3d 1067,

1070-71 (10th Cir. 2007), quoting Williamson v. Barnhart, 350 F.3d

1097, 1100 (10th Cir. 2003); Soc. Sec. Rul. 85-28, 1985 WL 56856.

At step two, Claimant bears the burden of showing the existence of

                                      6
an   impairment or combination of impairments which “significantly

limits   [his]    physical       or   mental    ability      to   do    basic   work

activities.” 20 C.F.R. § 404.1520(c). An impairment which warrants

disability     benefits     is    one    that   “results      from      anatomical,

physiological,         or   psychological       abnormalities           which     are

demonstrable     by    medically      acceptable      clinical    and    laboratory

diagnostic techniques.”          42 U.S.C. § 1382c(a)(1)(D). The severity

determination for an alleged impairment is based on medical evidence

alone and “does not include consideration of such factors as age,

education, and        work experience.” Williams v. Bowen, 844 F.2d 748,

750 (10th Cir. 1988).

      To the extent Claimant contends the ALJ failed to find his

chronic pain syndrome was a severe impairment at step two, where

an ALJ finds at least one “severe” impairment, a failure to

designate another impairment as “severe” at step two does not

constitute reversible error because, under the regulations, the

agency at later steps considers the combined effect of all of a

claimant's     impairments       without     regard     to   whether     any    such

impairment, if considered separately, would be                     of    sufficient

severity. Brescia v. Astrue, 287 Fed. Appx. 626, 628–629 (10th

Cir. 2008). The failure to find that additional impairments are

also severe is not cause for reversal so long as an                        ALJ,   in

determining a claimant's RFC, considers the effects “of all of the

claimant's medically determinable impairments, both those he deems

                                         7
‘severe’ and those ‘not severe.’” Id., quoting Hill v. Astrue, 289

Fed. Appx. 289, 291–292 (10th Cir. 2008).

      In this case, the ALJ did not end the sequential evaluation at

step two by finding Claimant had no severe impairments.             In fact,

the ALJ determined Claimant suffered from severe impairments of

degenerative disc disease of the lumbar and cervical spine with

facet arthropathy, obesity, and mild sensory neuropathy in the

bilateral hands.     Since the ALJ did not deny benefits at step two

based upon the lack of any severe impairments, his failure to find

Claimant’s chronic pain syndrome was a severe impairment at step

two did not constitute reversible error.

      Moreover, although the ALJ did not find Claimant’s chronic

pain syndrome was a severe impairment at step two, he did consider

Claimant’s pain in his decision and in formulating the RFC.               In

the   summary   of   the   evidence,       the   ALJ   discussed   Claimant’s

consultative examination with Jimmie Taylor, M.D., in November of

2014, wherein Claimant complained of pain in his knee, neck, and

hands.   Claimant had not been seen by a doctor at that time.              He

was assessed with low grade degenerative joint disease, neck and

low back, with mild decrease in range of motion, degenerative joint

disease in the left knee, and minimal decrease in grip strength.

(Tr. 22, 304-10).

      He also discussed the consultative examination of Claimant by

Theresa Horton, Ph.D., in December of 2014.            Dr. Horton determined

                                       8
that Claimant appeared “capable of understanding, remembering and

managing mostly simple and somewhat more complex instructions and

tasks, particularly those that are routine and repetitive.”            She

found    Claimant   likely   had   “difficulty    learning    new   tasks.”

Claimant was “capable of adequate adjustment to many settings,”

but he likely did “not do as well in areas that are densely

populated and/or fast paced.”        Dr. Horton assessed Claimant with

mild cognitive impairment.      (Tr. 23, 312-16).

        The ALJ considered Claimant’s internal medicine consultative

examination with Wojciech Dulowski, M.D., from August 7, 2015.

Dr. Dulowski found that Claimant had good coordination and strength

was equal in his upper and lower extremities. Claimant complained

of back pain and there was slight tenderness in his upper lumbar

spine.      Passive movement of his extremities was normal.              He

assessed Claimant with history of chronic back pain-neurologically

intact, history of arthritis, and no symptoms of Parkinson’s

disorder. (Tr. 23, 318-23). Examination of Claimant on August 28,

2015, revealed Claimant was in no acute distress.               X rays of

Claimant’s cervical spine showed mild spondylosis with mild facet

and     uncovertebral   joint   arthropathy,     and   no   acute   osseous

abnormality. (Tr. 23-24, 326).        X rays of the lumbar spine from

November of 2015 showed findings of mild disc space loss at L5-

S1, mild spondylosis and incomplete closure of the posterior neural

arch of S1 (Tr. 24, 436).          In December of 2015, X rays of the

                                     9
cervical spine showed no acute findings, no osseous central canal

or foraminal stenosis, and minimal degenerative changes. (Tr. 24,

415).    X rays of the cervical spine in January of 2016, showed no

more than mild degenerative changes.     (Tr. 24, 413-14).

        The ALJ considered the consultative examination of Claimant

with    Subramaniam   Krishnamurthi,   M.D.,   from   April    13,   2016.

Claimant exhibited slight tenderness in the cervical spine, but

Claimant had normal motor, sensory, and reflex examinations.           He

walked with a slight limp, but he had a stable gait.          Claimant had

some difficulty with heel-toe walking and reduced ranges of motion

in his neck and back.        Although the ALJ determined that Dr.

Krishnamurthi’s medical source statement suggested Claimant could

perform medium work with regard to lifting and carrying, the ALJ

determined the form was not completed correctly and because of the

ambiguities, the ALJ determined Claimant had an RFC for sedentary

work, with an option to alternate sitting and standing, which

accommodated Dr. Krishnamurthi’s limitation that Claimant could

stand or walk no more than one hour at a time.        (Tr. 24-25, 330-

43).

       Claimant argues that even though the ALJ considered all the

evidence of physical and mental impairments, it does not support

his RFC because the opinions did not account for Claimant’s chronic

pain syndrome and his records from the Tulsa Pain Consultants.

The ALJ noted in the decision that Claimant presented for a pain

                                  10
management consultation in April of 2016.                     Claimant could go from

a seated to a standing position without difficulty and his gait

was    normal.    He    exhibited       five      out    of   five      strength     in   all

extremities, but he did have decreased range of motion. (Tr. 24-

25, 390-93). Although the ALJ did not specifically discuss all the

records from Tulsa Pain Consultants, the records do not indicate

that    Claimant’s       pain    worsened,        but     instead       that   he    showed

improvement with some relief of his symptoms.                              Moreover, the

records do not show that his mental functioning worsened.                                 The

records also did not include any work-related limitations in

functioning. (Tr. 350-89). Thus, the ALJ did not error in relying

on the opinions in the record when assessing Claimant’s RFC.

       The    ALJ’s    decision    demonstrates           that     he    did   not   simply

disregard Claimant’s chronic pain syndrome when assessing his RFC.

Substantial evidence supports the ALJ’s RFC assessment.

                            Step-Five Determination

       Claimant       contends    the    VE’s      testimony       that    Claimant       can

perform the job of polisher is inconsistent with the DOT based

upon    the    reasoning    level       of     the      job   in   the    Dictionary       of

Occupational Titles (“DOT”).              He argues that the ALJ limited him

to performing simple tasks, which limits him to performing jobs

with a reasoning level of 1, and the polisher job has a reasoning

level of two.          Claimant further contends that even though the

remaining jobs of sorter and table worker have a reasoning level

                                             11
of one, the jobs only represent a total of 48,000 jobs in the

national economy, which does not constitute a significant number

of   jobs.   Claimant   further   appears    to   argue   that   the   ALJ’s

determination at step five is unsupported because he failed to

include all Claimant’s impairments in the hypothetical questions

to the VE.

      With regard to the polisher position, even if Claimant is

correct that it requires a reasoning level of two and Claimant

cannot perform it at that reasoning level, the positions of sorter

and table worker remain, which Claimant concedes are a reasoning

level of one.     However, Claimant contends that these jobs do not

exist in significant numbers.

      “[T]he issue of numerical significance entails many fact-

specific     considerations   requiring     individualized   language     as

applied to a particular claimant’s factual situation.”            Allen v.

Barnhart, 357 F.3d 1140, 1144 (10th Cir. 2004), quoting Trimiar v.

Sullivan, 966 F.2d 1326, 1330 (10th Cir. 1992).           “[T]he number of

jobs that contributes to the ‘significant number of jobs’ standard

looks to the national economy-not just a local area.”            Raymond v.

Astrue, 621 F.3d 1269, 1274 (10th Cir. 2009) (citation omitted).

      The VE testified, and the ALJ listed in his decision, that

there are 19,000 sedentary sorter jobs and 29,000 sedentary table

worker jobs in the national economy. (Tr. 27, 85). The Court finds

that 19,000 sorter jobs and 29,000 table worker jobs available in

                                   12
the national economy is significant.                  See Rogers v. Astrue, 312

Fed. Appx. 138, 141 (10th Cir. 2009) (testimony by vocational

expert of 11,000 hand packager jobs in the national economy could

be relied upon by the ALJ as substantial evidence to support a

finding of non-disability);             see also Fox v. Colvin, 2015 WL

5178414, at *4 (W.D. Okla. Sept. 3, 2015) (“The Rogers [v. Astrue]

decision    came     out   the   same   year     as   Raymond,   and   that   court

implicitly found, as a matter of law, without engaging in a multi-

factor analysis, that 11,000 jobs in the national economy is

significant.       The Court is persuaded by Rogers and finds that

32,000     utility     tractor     jobs     in      the   national     economy   is

significant.”).

     Moreover,       to    the   extent    Claimant       challenges    the   ALJ’s

hypothetical to the VE on the basis that it did not include all of

his impairments, as discussed herein, the ALJ’s RFC included all

the limitations he determined were supported by the evidence.

     “Testimony elicited by hypothetical questions that do not

relate with precision all of a claimant’s impairments cannot

constitute     substantial       evidence      to     support    the   Secretary’s

decision.” Hargis v. Sullivan, 945 F.2d 1482, 1492 (10th Cir.

1991). In positing a hypothetical question to the VE, the ALJ need

only set forth those physical and mental impairments accepted as

true by the ALJ.       Talley v. Sullivan, 908 F.2d 585, 588 (10th Cir.

1990). Additionally, the hypothetical questions need only reflect

                                          13
impairments and limitations borne out by the evidentiary record.

Decker v. Chater, 86 F.3d 953, 955 (10th Cir. 1996). Moreover,

Defendant bears the burden at step five of the sequential analysis.

Hargis, 945 F.2d at 1489.

     The Court finds no error in the ALJ’s questioning of the VE.

The hypothetical questions to the VE included those limitations

found to exist by the ALJ and included in the RFC. See Qualls, 206

F.3d at 1373 (finding an ALJ’s hypothetical questioning of the VE

provided an appropriate basis for a denial of benefits because the

question “included all the limitations the ALJ ultimately included

in his RFC assessment.”), citing Gay v. Sullivan, 986 F.2d 1336,

1341 (10th Cir. 1993). There is no error in the ALJ’s step-five

determination.

                            Conclusion

     The decision of the Commissioner is supported by substantial

evidence and the correct legal standards were applied. Therefore,

this Court finds, in accordance with the fourth sentence of 42

U.S.C. § 405(g), the ruling of the Commissioner of Social Security

Administration should be and is AFFIRMED.

      IT IS SO ORDERED this 31st day of March, 2020.




                              KIMBERLY E. WEST
                              UNITED STATES MAGISTRATE JUDGE

                                14
